PROMISSORY NOTE Borrower: Language Access Network, LLC 111 West Rich Street Suite 150 Columbus OH 43215 Lender: Interim Support, LLC 111 West Rich Street Suite 150 Columbus OH 43215 Principal Amount: $1,000,00.00 PROMISE TO PAY. Language Access Network, LLC. (“Borrower”) promises to pay to Interim Support, LLC (“Lender"), or order, in lawful money of the United States of America, the principal amount of One Million & 00/100 Dollars ($1,000,000.00), together with interest on the unpaid principal balance from October 11, 2007, until paid in full. This revolving Note evidences an arrangement (the “Subject Commitment"') whereby Borrower may, on the date of this Note and thereafter until (but not including) October 11, 2008 {the ”Expiration Date") or such earlier date upon which the Subject Commitment is terminated or reduced to zero, obtain from lender, subject to the terms and conditions of this Note, such loans (each a "Subject Loan") as Borrower may from time to time properly request. The amount of the Subject Commitment shall be equal to the face amount of this Note, provided, that Borrower shall have the right, at any time and from time to time, to permanently reduce the amount of the Subject Commitment to any amount that is an integral multiple of One Thousand and no/100 dollars ($1,000.00) (the "Minimum Borrowing Amount”) by giving Lender not less than one (1) Banking Day's prior notice (which shall be irrevocable) of the effective date of the reduction, provided, that no reduction in the amount of the Subject Commitment shall be effective if, after giving effect to that reduction, the aggregate unpaid principal balance of the Subject Loans would exceed the amount of the Subject Commitment as so reduced. Regardless of any fee or other consideration received by lender, the Subject Commitment may be terminated pursuant to Default and the Lender's Rights. Loan Requests; Disbursement. A Subject Loan is properly requested if requested orally or in writing not later than 2:00 p.m., Banking Office Time, of the Banking Day upon which that Subject Loan is to be made. Each request for a Subject Loan shall of itself constitute, both when made and when honored a representation and warranty by Borrower to Lender that Borrower is entitled to obtain the requested Subject Loan. Lender is hereby irrevocably authorized to make an appropriate entry on this Note, in a loan account on Lender's books and records, or both, whenever Borrower obtains a Subject Loan. Each such entry shall be prima facie evidence of the data entered, but the making of such an entry shall not be a condition to Borrower's obligation to pay. Lender is hereby directed, absent notice from Borrower to the contrary, to disburse the proceeds of each Subject Loan to Borrower's general checking account with Lender. Lender shall have no duty to follow, nor any liability for, the application of any proceeds of any Subject Loan. Each Subject Loan shall be in an amount that is an integral multiple of the Minimum Borrowing Amount. Borrower shall not be entitled to obtain any Subject Loan (a) on or after the termination of the Subject Commitment or the reduction thereof to zero, (b) if either at the time of Borrower's request for that loan or when that request is honored there shall exist or would occur any Event of Default, (c) if any representation, warranty, or other statement (other than any expressly made as of a single date) made by any Person (other than Lender) in any Related Writing would, if made either as of the time of Borrower's request for that Subject Loan or as of the time when that request is honored, be untrue or incomplete in any respect, or (d) if after giving effect to that Subject Loan and all others for which requests are then pending, the aggregate unpaid principal balance of the Subject Loans would exceed the then amount of the Subject Commitment. The unpaid principal balance of each Subject Loan shall at all times bear interest at the Contract Rate, provided, that so long as any principal of or accrued interest on any Subject Loan is overdue, all unpaid principal of each Subject Loan and all overdue interest on that principal shall bear interest at a fluctuating rate equal to two percent (2%) per annum above the rate that would otherwise be applicable, but in no case less than two percent (2%) per annum above the Prime Rate; provided further, that in no event shall any principal of or interest on any Subject Loan bear interest at any time after Maturity at a lesser rate than the rate applicable thereto immediately after Maturity. The "Contract Rate" shall at all times be a fluctuating rate equal to two and no one hundredths of one percent (2.00%) per annum plus the Index, provided, that in the event the Index is unavailable as a result of Lender's good faith determination of the occurrence of one of the events specified in the section labeled "LIBOR Unavailable", the "Contract Rate" shall be a fluctuating rate equal to the Prime Rate. Interest on each Subject Loan shall be payable in arrears on December 1, 2007, and on the first day of each month thereafter, at Maturity, and on demand thereafter. The Index rate shall be adjusted by Lender, as necessary, at the end of each Banking Day during the term hereof. LIBOR Unavailable. Notwithstanding any provision or inference to the contrary, the Contract Rate shall not be based on the Index if Lender shall determine in good faith that (a) any governmental authority has asserted that it is unlawful for Lender to fund, make, or maintain loans bearing interest based on the Index, or (b) circumstances affecting the market selected by Lender for the purpose of funding the Subject Loans make it impracticable for Lender to determine the Index. Lender's books and records shall be conclusive (absent obvious error) as to whether Lender shall have determined that the Contract Rate is prohibited from being based on the Index. If the Contract Rate is prohibited from being based on the Index as a result of the occurrence of one of the events referenced in this section, then, and in each such case, notwithstanding any provision or inference to the contrary, the then outstanding principal balance of this Note shall upon lender giving Borrower notice of Lender's determination of the occurrence of such an event, bear interest at a Contract Rate based on the Prime Rate including the applicable spread described above. Each Subject Loan shall be due and payable in full upon the Expiration Date. Unless otherwise agreed or required by applicable law, payments will be applied first to any accrued unpaid interest; then to principal; then to any unpaid collection costs; and then to any late charges. The annual interest rate for this Note is computed on a 365/360 basis; that is, by applying the ratio of the annual interest rate over a year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance is outstanding. Borrower will pay Lender at Lender's address shown above or at such other place as Lender may designate in writing. VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from time to time based on changes in an index which is the One Month LIBOR "One Month LIBOR” means, with respect to a loan, the rate per annum (rounded upwards, if necessary, to the next higher 1/16 of 1 %) determined by Lender and equal to the average rate per annum at which deposits (denominated in United States dollars) in an amount similar to the principal amount of that loan and with a maturity of one (1) month are offered at 11 :00 A.M London time (or as soon thereafter as practicable) on the Date of Reference by banking institutions in the London, United Kingdom market. as such interest rate is referenced and reported by the British Bankers Association on Reuters Screen L1BOR01 Page or, if the same is unavailable, any other generally accepted authoritative source of such interest rate as Lender may reference from time to time (the "Index"), Lender will tell Borrower the current Index rate upon Borrower's request The interest rate change will not occur more often than each change in One Month LIBOR Borrower understands that Lender may make loans based on other rates as well. The interest rate to be applied to the unpaid principal balance during this Note will be at a rate of 2,000 percentage points over the Index.
